DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the netting member” requires further explanation. 
 Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 lacks proper claim structure in the form of a sentence, as there is not period at the end. In addition, commas and the use of “and” is required when listing what the hydrogel dressing comprises.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the hydrogel" and “the gel polymer substrate” in lines 2 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said hydrogel comprising" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This claim limitatios should be corrected to “the hydrogel dressing” as the hydrogel itself would not include backing material, adhesive, insulin and a hydrogel substrate. 
Regarding claim 1, the phrase “whether in the form of…” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 already recites that the inulin is incorporated “in any form.”
Claim 2 recites the limitation " the Gel polymer " in line 1.  There is insufficient antecedent basis for this limitation in the claim. These claim limitations should be corrected to “a get polymer”.
Claim 3 recites the limitation "the netting member " in line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim limitation is also unclear, as the specification gives zero guidance as to what this netting member should include, or its structure. 
Claim 4 recites the limitation "the fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 discloses “its gel substrate is” however, claim 1 discloses “a gel polymer substrate” and “a hydrogel substrate”. Thus, it is unclear as to which is being referred to leaving the claim indefinite. 
Claim 12 recites the limitation " the polymerization process " in line 1, “the liquid” in line 2, and “the polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-10 are thus rejected based on their dependency of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peeters (US 10358521 B2).
Regarding Claim 1, Peeters teaches a hydrogel dressing (abstract) for treating burns and chronic wounds (column 22, lines 65-67) that incorporates inulin (column 16, line 40) suspended in the hydrogel, or integrated into the gel polymer substrate (column 16, line 34- 40), said hydrogel dressing comprising:
 A. Backing material (film, column 27, line 16)
B. Adhesive  (column 22, line 53-55) 
C. Inulin (column 16, line 40) 
D. Hydrogel substrate (hydrogel, column 21, lines 34-43)
Regarding Claim 2, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein the gel polymer has an adhesive on at least one side (column 22, line 53-55).
Regarding Claim 3, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein the netting member includes a transparent material (three-dimensional networks of polymer chains, column 1, lines 28-29) .
Regarding Claim 4, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein the fluid is selected from the group consisting of: a gel (hydrogel, column 21, lines 34-43), adhesive (column 22, line 53-55)  , polyacrylate (column 1, line 51)  tissue sealant (column 22, line 67), wound healing agent  (column 22, lines 65-67), and combinations thereof.
Regarding Claim 5, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein the gel dressing includes a polymer structure (three-dimensional networks of polymer chains, column 1, lines 28-29).
Regarding Claim 6, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein the gel dressing is adaptable for contouring to the patient's skin (column 22, lines 54-67).
Regarding Claim 7, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein said hydrogel is in sheet form (patch: column 22, line 67) .
Regarding Claim 10, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein bodily fluids can be absorbed (column 1, lines 28-30).
Regarding Claim 11, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein its gel substrate is created using a polymerization process that accommodates solutions with water-soluble (column 14, lines 52-54)  antibiotics (column 22, lines 60-65)  .
Regarding Claim 12, Peeters teaches the wound dressing of claim 1.  Peeters further teaches wherein the polymerization process (column 1, lines 48-49)  utilizes an inulin-water solution of any concentration as the liquid for the polymer (column 16, lines 33-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US 10358521 B2) in view of Moscherosch (US 10758397 B2).
Regarding Claim 8, Peeters teaches the wound dressing of claim 1.  Peeters fails to teach wherein said backing material is breathable.  Moscherosch teaches a hydrogel adhesive (column 10, lines 26-27) in which some embodiments include inulin (column 53-54) and where said backing material is adhesive (column 31, lines 5-9).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adhesive layer of Peeters to include a breathable material similar to that disclosed by Moscherosch so that the water vapor absorbed may evaporate and to increase comfort for the user as motivated by Moscherosch (column 6, lines 56-62).
Regarding Claim 9, Peeters teaches the wound dressing of claim 1.  Peeters fails to teach wherein said the backing material and adhesive are breathable.  Moscherosch teaches a backing material (column 31, lines 5-9) and said adhesive are breathable (column 6, lines 56-58).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adhesive and backing layer of Peeters to include a breathable material similar to that disclosed by Moscherosch so that the water vapor absorbed may evaporate and to increase comfort for the user as motivated by Moscherosch (column 6, lines 56-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9072809 B2, US 8987339 B2, and US 10286101 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781